Exhibit 10.22.2

 

Key [*] = CONFIDENTIAL INFORMATION

 

ENGAGE

 

 

 

Fax No. (206) 624-7215

 

 

 

February 28, 2003

 

 

 

 

 

Cascade Natural Gas Corporation

 

 

222 Fairview Avenue North

 

 

 Seattle, Washington 98109

 

 

 

 

 

Attention:

Pattie Grable

 

 

 

Re:                              Confirmation of [*] as it relates to Revised
Gas Transaction Confirmation, Engage Energy Canada, LP contract #1872 dated
November 1, 2001

 

Dear Pattie:

 

Cascade Natural Gas Corporation (“Cascade”) has a  fixed price contract with
Engage Energy Canada, L.P. (“Engage”),Revised Gas Transaction Confirmation,
Engage Contract #1872, dated November 20, 2001, (“GTC #1872”), that fixes the
priced on the total volume 27,037 MMBtu per day, of the Kingsgate Gas Sales
Agreement, for the term November 1, 2002 through October 31, 2004. Duke Energy
Trading and Marketing LLC (“DETM”), is acting as agent for Engage as a result of
Duke Energy Corporation’s acquistion of Westcoast Energy, Inc., the former
parent company of Engage.

 

This letter confirms our conversation at approximately 12:30 PM (MST) today, in
which you authorized me, based on the pricing data I had faxed to you earlier
(also attached), to [*] of Cascade’s fixed price position (2,433 MMBtus per
day). This resulted in a new fixed price for the total of 27,037 MMBtu per day
as follows.

 

For the period, November 1, 2003 through March 31, 2004 = US $ [*]per MMBtu:

 

I want to to reiterate that the load factor for the November 2003 through
October 2004 term of the Kingsgate Agreement are [*] and will be [*]. If the
load factor for the winter are [*] , then Cascade will not only pay the new
fixed price detailed above, [*], but would also pay [*]. For example, if the
re-negotiated load factor for next winter Is 95%, then Cascade would pay [*] or
[*] of its daily Contract Quality in addition to paying the [*] per MMBtu per
day on 27,037MMBtu.

 

I appreciate the opportunity to continue to provide Cascade natural gas
services. Please do not hesitate to call if you have any questions or require
further information.

 

Very truly yours,

 

DUKE ENERGY TRADING AND MARKETING SERVICES, L.L.C.

 

T. Ken Cheeseman Jr.

Lead Marketor

 

Cc: Keith Barnhart

 

--------------------------------------------------------------------------------